54 So.3d 523 (2010)
Willie McGRIFF, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D10-3137.
District Court of Appeal of Florida, Third District.
December 29, 2010.
Willie McGriff, in proper person.
Bill McCollum, Attorney General, for appellee.
Before SHEPHERD and SALTER, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
This is the tenth post-judgment case brought to this Court by the defendant. All have been meritless, and at least those filed since 2007 have also been successive and frivolous. We affirm the trial court's denial of the latest motion, but in doing so we find that "enough is enough." Isley v. State, 652 So.2d 409, 410 (Fla. 5th DCA 1995).
Accordingly, Willie McGriff is now directed to show cause, within thirty days from the date of this opinion, why he should not be prohibited from filing any further pro se appeals, pleadings, motions, or petitions both here and in the lower court relating to his convictions and sentences in circuit court case numbers 91-20674; 85-32434; 86-749. Absent a showing *524 of good cause, we intend to direct the Clerk of the Third District Court of Appeal to refuse to accept any such papers relating to these circuit court case numbers unless they have been reviewed and signed by an attorney who is a duly licensed member of The Florida Bar in good standing.
Additionally, and absent a showing of good cause, any such further and unauthorized pro se filings by the defendant will subject him to appropriate sanctions. See State v. Spencer, 751 So.2d 47, 48 (Fla. 1999).
Affirmed.